Citation Nr: 1800870	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  14-51 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether a reduction from 20 percent to 10 percent for cervical spine degenerative disc disease effective from February 1, 2014, to April 13, 2015, was proper.

2.  Whether a reduction from 10 percent to 0 percent for right upper extremity radiculopathy effective from February 1, 2014 was proper.

3.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected cervical spine degenerative disc disease.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus type II and cervical spine degenerative disc disease.

5.  Entitlement to an effective date earlier than October 16, 2012, for the assignment of a 40 percent rating for diabetes mellitus type II.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from March 1961 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In September 2012, the RO denied a TDIU.  In November 2013, the RO reduced the assigned evaluations of 20 percent for cervical spine degenerative disc disease (DDD) and 10 percent for right upper extremity radiculopathy to 10 percent and 0 percent, respectively, effective from February 1, 2014.  In November 2014, the RO assigned a 40 percent rating for diabetes mellitus type II effective from January 31, 2014.  In May 2015, the RO denied service connection for sleep apnea and left upper extremity radiculopathy.  

Notably, in September 2015, the RO increased the rating for cervical spine degenerative disc disease to 20 percent effective from April 14, 2015.  A May 2017 rating decision granted an earlier effective date of October 16, 2012, for the 40 percent rating for diabetes.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Cervical spine degenerative disc disease did not show material improvement that was maintained under the ordinary conditions of life.

2.  Right upper extremity radiculopathy was not manifested by mild incomplete paralysis during the appeal period.

3.  The evidence is in equipoise as to whether left upper extremity radiculopathy associated with cervical spine degenerative disc disease is present.

4.  Diabetes mellitus type II is not shown to have required "regulation of activities" prior to October 16, 2012.

5.  The Veteran's service-connected disabilities would preclude him from obtaining or maintaining gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 20 percent rating for cervical spine degenerative disc disease from February 1, 2014, through April 13, 2015, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).

2.  The criteria for restoration of the 10 percent rating for right upper extremity radiculopathy from February 1, 2014, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).

3.  Resolving any doubts in the Veteran's favor, the criteria for service connection for left upper extremity radiculopathy have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.310 (2017).

4.  The criteria for an effective date earlier than October 16, 2012, for a 40 percent rating for diabetes mellitus type II have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 4.119, Diagnostic Code 7913 (2017).

5.  The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.10, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reductions

Where a reduction in an evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or termination of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the AOJ must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(e), (i).

In this case, the Veteran was notified in a September 2012 rating decision that VA was proposing to reduce the ratings assigned for his cervical spine condition and right upper extremity radiculopathy.  The notification letter advising him of this proposed reduction as well as his opportunities to send additional evidence or request a hearing was sent on September 25, 2012.  This letter specifically stated that he had within 30 days of the notice to request a hearing, and that the RO may continue with the proposed action for requests received after 30 days.

In correspondence dated November 9, 2012, and received by VA on November 12, the Veteran's then-representative requested a pre-determination hearing regarding the proposed reductions.  Although no hearing was provided, the request came more than 30 days after the notice letter, and therefore VA was permitted to proceed with proposed action.  There is no other indication that VA failed to comply with the due process requirements regarding these reductions, and therefore the Board will discuss them on the merits.

A.  Cervical Spine

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for cervical spine conditions when forward flexion is greater than 30 degrees but not greater than 40 degrees; or when combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or with spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour; or with vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or when the combined range of motion of the cervical spine is not greater than 170 degrees; or with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (2) of the General Rating Formula provides that combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Historically, a December 2009 VA examination noted flexion of 45 degrees and combined range of motion of 185 degrees, consistent with the criteria for a 10 percent rating.  An August 2010 rating decision continued the assigned 20 percent rating for cervical spine disc disease.  The RO noted at the time that the December 2009 examination findings were consistent with a 10 percent rating, and found that there was a likelihood of continued improvement.  It further stated that the assigned 20 percent evaluation was not considered permanent, and was subject to a future review examination in approximately five years.

An additional examination in July 2011 noted flexion of 35 degrees and combined range of motion of 221 degrees, also consistent with a 10 percent rating.  In September 2012, the RO issued a rating decision proposing to reduce the assigned 20 percent rating to 10 percent, and implemented that reduction in a November 2013 decision effective from February 1, 2014.

However, an April 2015 VA examination noted forward flexion of 30 degrees and combined range of motion of 170 degrees, as well as localized tenderness and muscle spasm with abnormal spinal contour.  The findings from this examination met the criteria for the 20 percent rating, and the RO granted such a rating in September 2015 effective from April 14, 2015, the date of the VA examination.

The 20 percent rating assigned for the Veteran's cervical spine disc disease was in effect from November 2002, and was therefore effective for more than five years at the time the RO first discussed improvement of the condition in August 2010.  

For ratings that have been in effect for five years or more, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. § 3.344(a, b).  VA must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO when the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

While the Board acknowledges that the Veteran had VA examinations in December 2009 and July 2011 which showed material improvement in his condition, the April 2015 VA examination conducted after the reduction was implemented showed symptomatology consistent with the previously assigned 20 percent rating.  This strongly suggests that the improvement was not maintained through the ordinary conditions of life.  Indeed, a review of the records does not show that the Veteran sustained any additional cervical spine injury or was otherwise exposed to circumstances beyond the ordinary conditions of life that would have caused his condition to worsen.  Because material improvement of the cervical spine condition was not maintained under the ordinary conditions of life, restoration of the 20 percent rating during the applicable period is appropriate.

B.  Right Upper Extremity Radiculopathy

The September 2012 rating decision proposed reducing the assigned 10 percent rating for right upper extremity radiculopathy to 0 percent.  That reduction was implemented in the November 2013 rating decision effective from February 1, 2014.  

The 10 percent rating for right upper extremity radiculopathy was in effect from September 28, 2009, and was effective for less than 5 years at the time it was reduced in November 2013.  As a result, the regulations governing stabilization of disability evaluations found in 38 C.F.R. § 3.344(a) and (b) are not applicable.  38 C.F.R. § 3.344(c).  Instead, reexaminations disclosing improvement will warrant a reduction in rating.  Id.

The Veteran's radiculopathy is rated under Diagnostic Code 8515.  Under that code, mild incomplete paralysis of the median nerve warrants a 10 percent rating.  However, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. §  4.31.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. §  4.120.  Descriptive terms such as "mild" are not defined in the VA Schedule for Rating Disabilities.  However, VA's adjudication manual states that mild incomplete paralysis involves a disability limited to sensory deficits that are lower graded, less persistent or affecting a small area; or a very minimal reflex or motor abnormality.  VA Manual M-21-1 III.iv.4.G.4.c.

During a December 2009 VA examination, the Veteran reported pain in his hand and weakness radiating from the shoulder to the wrist.  He also reported neck pain radiating to his arm.  On examination, strength was 5/5, reflexes were 2+ (normal), and sensation was intact.  The examiner noted that electromyography findings best fit an assessment of right C7 radiculopathy.

VA records dated June 2010 also noted strength, reflexes, and sensation to be normal.  The Veteran was noted to have a long history of isolated biceps pain, and was found to have a subcutaneous nodule on MRI which was later removed.

A July 2011 VA examination again noted normal findings for strength, reflexes, and sensation.  The examiner acknowledged the December 2009 electromyography study, but stated that there was no medical evidence of cervical radiculopathy.  He noted that there was no clinical evidence of the condition during the December 2009 examination or during the June 2010 neurology examination.  

A January 2013 VA examination also noted normal physical findings, and found that the Veteran's cervical radiculopathy was asymptomatic.  The examiner specifically noted that the previous C7 radiculopathy shown on electromyography had healed without residuals as the Veteran no longer had any complaints in the right upper extremity.

Based on the above evidence, the Board finds that the reduction from 10 percent to 0 percent for right upper extremity radiculopathy was appropriate.  Strength, sensation, and reflexes were all found to be intact during each examination, and the condition was noted to be asymptomatic and without residuals in January 2013.  Collectively, these findings do not show a "mild" level of incomplete paralysis as described above, as there was no documented sensory, motor, or reflex abnormality.

Notably, during an April 2015 VA examination, the Veteran reported experiencing flare-ups of pain and weakness in the arms.  However, strength, reflexes, and sensation were again normal, and the examiner indicated that there were no signs or symptoms attributable to radiculopathy.  While the Board has considered the Veteran's report of symptoms, such post-reduction accounts are not sufficient to overturn a reduction for a rating that was in effect for less than 5 years, and when the action is otherwise supported by the pre-reduction evidence of record.

II.  Service Connection

The Veteran contends that he has left upper extremity radiculopathy which is secondary to his service-connected cervical spine disability.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A July 2011 VA examination stated that complaints in the left upper extremity were not consistent with radiculopathy since they did not follow a dermatomal pattern.  An April 2015 VA examination found that there were no signs or symptoms due to radiculopathy.  A July 2015 VA examination found that the Veteran's left arm complaints were more likely than not due to carpal tunnel syndrome, and noted electromyography evidence of bilateral medial neuropathies at the wrist.

However, a January 2013 VA examiner stated that there was confirmed electrodiagnostic evidence of cervical radiculopathy in the left upper extremity which was more likely than not due to cervical spine degenerative disc disease.  In a February 2015 note, the Veteran's treating VA physician stated that the Veteran's cervical disc disease had progressed and now involved left upper extremity radiculopathy as well.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the evidence is in equipoise as to whether the Veteran has left upper extremity radiculopathy associated with his cervical spine condition.  There are competent physicians opining both in favor and against such a finding, with both sides citing to objective electrodiagnostic evidence to support their conclusion.  The Board can find no basis upon which to conclude that the weight of these opinions favors one conclusion over the other, and it will resolve any doubts in the Veteran's favor and find that left upper extremity radiculopathy is present and linked to his cervical spine condition.

III.  Effective Date

Under 38 U.S.C.A. § 5110 (a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

In a November 2014 rating decision, the RO granted a higher 40 percent rating for diabetes mellitus type II effective from January 31, 2014, based on a notation in the Veteran's VA treatment records from that date which stated, "Specifically, (the Veteran's) type II diabetes mellitus is now requiring insulin, oral hypoglycemic medication, dietary modification, and activity restriction and regulation to avoid causing hypoglycemia."  The notation was written by Dr. S.L.L.

Under DC 7913 for diabetes, "regulation of activities" is the criterion which separates the 20 percent and 40 percent ratings.

The Veteran disagreed with the assigned effective date.  In a May 2017 rating decision, the RO changed the effective date for the 40 percent rating to October 16, 2012.  The RO found that the Veteran has submitted his claim for increase in November 2012, and that he submitted a disability benefits questionnaire (DBQ) dated October 16, 2012, which showed that his diabetes required, among other things, regulation of his activity.  Thus, the criteria for the 40 percent rating were shown to have been met on that date, within the one year prior to his claim.

The Veteran continued to disagree with the effective date.  In his June 2017 VA Form 9, he cited to a February 2015 treatment note which stated that his diabetes has required activity restriction since August 2012, and therefore August 2012 should be the appropriate effective date.

The February 2015 note was written by Dr. T.M.  It states, "Specifically, since August 2012, (the Veteran's) type II diabetes mellitus has required insulin, oral hypoglycemic medication, dietary modification, and activity restriction and regulation to avoid causing hypoglycemia."

The Board does not find this statement to be credible.  A review of the Veteran's VA treatment records from August 2012 does not show any specific finding that the regulation of activity was part of the treatment to manage the Veteran's diabetes.  They do, however, show that the Veteran started insulin treatment at that time.

Moreover, Dr. T.M. does not appear to have been involved in the Veteran's treatment until 2015.  Given that his records from August 2012 do not show regulation of activity, it is not clear how she reached her conclusion.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  

For these reasons, the Board does not find Dr. T.M.'s February 2015 statement to be probative in assessing the state of his diabetes in August 2012.  As a result, the evidence does not show that the Veteran's diabetes required regulation of activity prior to October 16, 2012, and an effective date earlier than that for the 40 percent rating for diabetes is not warranted.

IV.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

Here, the Veteran is service-connected for diabetes mellitus type II, ischemic heart disease, cervical spine degenerative disc disease, bilateral upper extremity radiculopathy, bilateral lower extremity peripheral neuropathy, left elbow epicondylitis, tinnitus, bilateral hearing loss, a right middle finger scar, left hand scars, and a left wrist scar.  A rating and effective date have not yet been assigned for the above grant of left upper extremity radiculopathy.  Nevertheless, the Veteran currently has a combined 80 percent rating during the appeal period, and therefore he meets the schedular criteria for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his June 2011 TDIU application, the Veteran indicated that he had three years of college level education.  He reported working as a flight engineer in the U.S. Air Force from 1961 to 1987.  He stated that he last worked in 1990, which is when he became too disabled to work.  VA records dated August 2016 show he worked as an aircraft mechanic until 1989.  In July 2017, he reported working for an airline after service.

Regarding the functional impairment associated with the Veteran's service-connected conditions, as discussed earlier, the Veteran's diabetes requires regulation of activities, which is defined in the rating schedule as avoidance of strenuous occupational and recreational activities.  A July 2011 VA examination noted that hearing loss and tinnitus interfered with the Veteran's ability to understand conversations in crowds, in the presence of background noise, or when not face-to-face.  Because of his cervical spine condition, he should avoid lifting over 40 pounds or performing overhead work.  His heart disease allowed for a METs (metabolic equivalent) level consistent with using a power lawn mower or brisk walking.  There were no limitations due to scars.

An April 2015 VA examination noted that the Veteran's cervical spine condition limited him to lifting only 10 pounds a few times.  A September 2015 VA examination found the Veteran had a METs level consistent with using a push mower or performing heavy yard work, such as digging.  A May 2016 private opinion stated that the Veteran's diabetes, heart disease, cervical spine condition, lower extremity neuropathy, and left elbow condition prevent prolonged walking, standing, sitting and lifting.  VA records dated May 2017 show the Veteran used a straight single-point cane.  A July 2017 submission from the Veteran showed that he was assigned a handicapped parking pass due to his peripheral neuropathy and a nonservice-connected lumbar spine condition.

Based on the evidence, the Board finds that a TDIU is warranted.  The Veteran's employment history only shows work as a flight engineer or airplane mechanic.  The evidence shows that the Veteran would be precluded from lifting more than 40 pounds (or perhaps even less) and could not engage in any overhead work due to his conditions, particularly his cervical spine.  These limitations would not be compatible with work as an airplane mechanic or most other physically-demanding occupations.  

With regard to sedentary employment, the Veteran's hearing loss and tinnitus would interfere with communication, and his other conditions would generally impair mobility and prolonged sitting.  While these limitations are a smaller barrier to sedentary jobs compared to physical jobs, the Board is mindful that the Veteran does not have a history of any sedentary employment, and finds it unlikely that he would be able to successfully pursue a gainful sedentary occupation as a result of his service-connected disabilities.


ORDER

The 20 percent rating for cervical spine degenerative disc disease is restored from February 1, 2014, through April 13, 2015.

The reduction from 10 percent to 0 percent for right upper extremity radiculopathy is affirmed.

Service connection for left upper extremity radiculopathy secondary to cervical spine degenerative disc disease is granted.

An effective date earlier than October 16, 2012, for the assignment of a 40 percent rating for diabetes mellitus type II is denied.

A TDIU is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

The claim for service connection for sleep apnea requires additional development before it can be adjudicated on the merits.  The Veteran has been diagnosed with obstructive sleep apnea, and contends that the condition is secondary to either his diabetes mellitus type II or his cervical spine disability.

With regard to diabetes, the Veteran has claimed that the insulin he uses to treat diabetes has caused him to gain weight, which in turn causes or contributes to his sleep apnea.  He submitted medical treatise evidence showing that insulin treatment commonly results in weight gain.  A March 2015 VA examiner stated that obesity was a strong risk factor for obstructive sleep apnea and was the likely cause of the Veteran's condition.

During the pendency of the Veteran's claim, VA's Office of General Counsel (OGC) issued an opinion which, in part, stated that obesity may serve as an "intermediate step" between a service-connected disability and a current disability.  See VAOPGCPREC 1-2017.  The test for making that determination is 1) whether a service-connected disability caused a veteran to become obese; 2) if so, whether the resulting obesity was a substantial factor in causing the current disability being claimed; and 3) whether the current disability would not have occurred but for the obesity caused by the service-connected disability.

In this case, the March 2015 VA examiner noted that the Veteran had a weight of 227 pounds and a body-mass index of 33.11 in July 2000, prior to his diagnosis of diabetes or cervical spine degenerative disc disease.  Because obesity pre-dated diabetes or a cervical spine condition, it cannot be caused by those conditions.  Therefore, the first prong of the OGC intermediate step test has not been satisfied.

Nevertheless, the Veteran also submitted treatise evidence indicated that cervical spine pathologies, with their close proximity to the upper airway, can produce sleep apnea in select populations.  It further stated that osteochondromas, osteophytes, rheumatoid arthritis, endogenous cervical fusions, and occipital-cervical misalignment were conditions associated with sleep apnea.  To date, there is no competent medical opinion addressing this evidence, and one should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA examiner for an opinion regarding the relationship between the Veteran's diagnosed obstructive sleep apnea and his service-connected cervical spine degenerative disc disease.  The examiner must answer the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine degenerative disc disease caused his obstructive sleep apnea? Why do you say so?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine degenerative disc disease aggravated or worsened his obstructive sleep apnea? Why do you say so?

In answering these questions, the examiner should specifically address the medical treatise evidence submitted by the Veteran in July 2015.  This evidence stated that cervical spine pathologies, with their close proximity to the upper airway, can produce sleep apnea in select populations.  It further stated that osteochondromas, osteophytes, rheumatoid arthritis, endogenous cervical fusions, and occipital-cervical misalignment were conditions associated with sleep apnea.

The examiner is asked to provide a complete explanation for all opinions rendered.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

2.  After completion of the requested development, readjudicate the Veteran's claim for service connection for sleep apnea.  If the claim is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case (SSOC) and allow an appropriate time for a response before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


